IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        No. 03-264
                                     _______________
IN RE: REVISING THE                            )
MONTANA RULES OF                               )                 ORDER
PROFESSIONAL CONDUCT                           )
                                     _______________
       On April 25, 2003, the State Bar of Montana, together with its Ethics Committee,
petitioned this Court to revise the Montana Rules of Professional Conduct. On May 20,
2003,
we issued an order inviting the bench and bar and any interested persons to file written
comments, suggestions or criticisms with the Clerk of this Court regarding the proposed
revisions to the Montana Rules of Professional Conduct by September 1, 2003. We received
all comments on that date.
       The Court has considered each and every proposed revision and comment. We have
accepted most, but not all, of the proposed revisions and have, after discussion, amended
several of the proposed revisions. The attached Rules are the complete Montana Rules of
Professional Conduct. Many existing Rules are not changed, others are changed subtly,
some include entire new subsections and a few are entirely new. For ease of reading, no
underlining or strikeouts are shown. In addition, we are deferring consideration of the
proposed revisions to Rule 5.5 on the unauthorized practice of law and Rule 8.5 on
disciplinary authority and choice of law until the comment period has run on the State Bar’s
petition for proposed revisions to the Rules which would–if adopted–establish multi-
jurisdictional practice in Montana. Accordingly, the attached Rules 5.5 and 8.5 do not reflect
any revisions.
       THEREFORE, pursuant to the authority granted this Court by Article VII, Section
2(3) of the 1972 Montana Constitution,
       IT IS ORDERED that the Montana Rules of Professional Conduct attached to this
order are ADOPTED.
       IT IS FURTHER ORDERED that any existing Rules which are attached but were not
revised remain in full force and effect.
       IT IS FURTHER ORDERED that Rules revised during this process are effective April
1, 2004.
       IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail
copies of this Order with attached Montana Rules of Professional Conduct to:
       Robert J. Sullivan, President of the State Bar of Montana;
       Michael G. Alterowitz, Chair of the State Bar of Montana Ethics Commission;
       Chris Manos, Executive Director of the State Bar of Montana with the request that
       this Order be published in the next available issue of The Montana Lawyer and that
       this Order and the attached Montana Rules of Professional Conduct be posted to the

                                              1
       State Bar's webpage;
       The State Law Librarian with a request that this Order and attached Montana Rules
       of Professional Conduct be posted to the State Law Library webpage;
       The State Reporter Publishing Company with the request that this Order and the
       attached Montana Rules of Professional Conduct be published in State Reporter;

       West Group with the request that this Order and the attached Montana Rules of
       Professional Conduct be published in the annual update of Montana Rules of Court;
       Gregory Petesch, Code Commissioner and Director of Legal Services for the Montana
       Legislative Services Division.

        IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail
copies of this Order only to the Clerks of all of the District Courts of the State of Montana
and to each District Court Judge with the request that each Clerk and each District Judge
print their copy of the Montana Rules of Professional Conduct from the State Law Library
webpage at: http://www.lawlibrary.state.mt.us
        DATED this 17th day of February, 2004.

                                                  /S/ KARLA M. GRAY
                                                  /S/ JOHN WARNER
                                                  /S/ W. WILLIAM LEAPHART
                                                  /S/ JAMES C. NELSON
                                                  /S/ PATRICIA O. COTTER
                                                  /S/ JIM RICE




                                             2
              MONTANA RULES OF PROFESSIONAL CONDUCT


                  PREAMBLE: A LAWYER'S RESPONSIBILITIES


(1) A lawyer shall always pursue the truth.
(2) A lawyer, as a member of the legal profession, is a representative of clients, an officer
of the legal system and a public citizen having special responsibility for the quality of justice.
(3) As a representative of clients, a lawyer performs various functions. In performance of
any functions a lawyer shall behave consistently with the requirements of honest dealings
with others. As advisor, a lawyer endeavors to provide a client with an informed
understanding of the client's legal rights and obligations and explains their practical
implications. As advocate, a lawyer asserts the client's position under the rules of the
adversary system. As negotiator, a lawyer seeks a result advantageous to the client but
consistent with requirements under these Rules of honest dealings with others. As an
evaluator, a lawyer acts by examining a client's legal affairs and reporting about them.
(4) In addition to these representational functions, a lawyer may serve as a third-party
neutral, a nonrepresentational role helping the parties to resolve a dispute or other matter.
Some of these Rules apply directly to lawyers who are or have served as third-party neutrals.
See, e.g., Rules 1.12 and 2.3. In addition, there are Rules that apply to lawyers who are not
active in the practice of law or to practicing lawyers even when they are acting in a
nonprofessional capacity. For example, a lawyer who commits fraud in the conduct of a
business is subject to discipline for engaging in conduct involving dishonesty, fraud, deceit
or misrepresentation. See Rule 8.4.
(5) In all professional functions a lawyer should be competent, prompt and diligent. A
lawyer should maintain communication with a client concerning the representation. A
lawyer should keep in confidence information relating to representation of a client except so
far as disclosure is required or permitted by the Rules of Professional Conduct or other law.
(6) A lawyer's conduct should conform to the requirements of the law, both in professional
service to clients and in the lawyer's business and personal affairs. A lawyer should use the
law's procedures only for legitimate purposes and not to harass or intimidate others. A
lawyer should demonstrate respect for the legal system and for those who serve it, including
judges, other lawyers and public officials. While it is a lawyer's duty, when necessary, to
challenge the rectitude of official action, it is also a lawyer's duty to uphold legal process.
(7) As a public citizen, a lawyer should seek improvement of the law, access to the legal
system, the administration of justice and the quality of service rendered by the legal
profession. As a member of a learned profession, a lawyer should cultivate knowledge of the
law beyond its use for clients, employ that knowledge in reform of the law and work to
strengthen legal education. In addition, a lawyer should further the public's understanding
of and confidence in the rule of law and the justice system because legal institutions in a
constitutional democracy depend on popular participation and support to maintain their
authority. A lawyer should be mindful of deficiencies in the administration of justice and
of the fact that the poor, and sometimes persons who are not poor, cannot afford adequate
legal assistance. Therefore, all lawyers should devote professional time and resources and
use civic influence to ensure equal access to our system of justice for all those who because

                                                1
of economic or social barriers cannot afford or secure adequate legal counsel. A lawyer
should aid the legal profession in pursuing these objectives and should help the bar regulate
itself in the public interest.
(8) Many of a lawyer's professional responsibilities are prescribed in the Rules of
Professional Conduct, as well as substantive and procedural law. However, a lawyer is also
guided by personal conscience and the approbation of professional peers. A lawyer should
strive to attain the highest level of skill, to improve the law and the legal profession and to
exemplify the legal profession's ideals of public service.
(9) A lawyer's responsibilities as a representative of clients, an officer of the legal system and
a public citizen are harmonious. A lawyer can be a dedicated advocate on behalf of a client,
even an unpopular one, but in doing so must comply with these Rules of Professional
Conduct. So also, a lawyer can be sure that preserving client confidences ordinarily serves
the public interest because people are more likely to seek legal advice, and thereby heed their
legal obligations, when they know their communications will be private.
(10) In the nature of law practice, however, conflicting responsibilities are encountered.
Virtually all difficult ethical problems arise from conflict between a lawyer's responsibilities
to clients, to the legal system and to the lawyer's own interest. The Rules of Professional
Conduct often prescribe terms for resolving such conflicts. Within the framework of these
Rules, however, many difficult issues of professional discretion can arise. Such issues must
be resolved through the exercise of sensitive professional and moral judgment guided by the
basic principles underlying the Rules. These principles include the lawyer's obligation to
protect and pursue a client's legitimate interests, within the bounds of the law, while
maintaining a professional, courteous and civil attitude toward all persons involved in the
legal system.
(11) The legal profession is self-governing. Although other professions also have been
granted powers of self-government, the legal profession is unique in this respect because of
the close relationship between the profession and the processes of government and law
enforcement. This connection is manifested in the fact that ultimate authority over the legal
profession is vested in the courts.
(12) Self-regulation helps maintain the legal profession's independence from government
domination. An independent legal profession is an important force in preserving government
under law, for abuse of legal authority is more readily challenged by a profession whose
members are not dependent on government for the right to practice.
(13) The legal profession's relative autonomy carries with it special responsibilities of self-
government. The profession has a responsibility to assure that its regulations are conceived
in the public interest and not in furtherance of parochial or self-interested concerns of the
bar. Every lawyer is responsible for observance of the Rules of Professional Conduct. A
lawyer should also aid in securing their observance by other lawyers. Neglect of these
responsibilities compromises the independence of the profession and the public interest
which it serves.
(14) Lawyers play a vital role in the preservation of society. The fulfillment of this role
requires an understanding by lawyers of their relationship to our legal system. All lawyers
understand that, as officers of the court, they have a duty to be truthful, which engenders
trust in both the profession and the rule of law. The Rules of Professional Conduct, when
properly applied, serve to define that relationship. Trust in the integrity of the system and
those who operate it is a basic necessity of the rule of law; accordingly truthfulness must be

                                                2
the hallmark of the legal profession, and the stock-in-trade of all lawyers.
(15) The Rules of Professional Conduct are rules of reason. They should be interpreted with
reference to the purposes of legal representation and of the law itself. Some of the Rules are
imperatives, cast in the terms "shall" or "shall not." These define proper conduct for
purposes of professional discipline. Others, generally cast in the term "may," are permissive
and define areas under the Rules in which the lawyer has discretion to exercise professional
judgment. No disciplinary action should be taken when the lawyer chooses not to act or acts
within the bounds of such discretion. Other Rules define the nature of relationships between
the lawyer and others. The Rules are thus partly obligatory and disciplinary and partly
constitutive and descriptive in that they define a lawyer's professional role. Many of the
Comments use the term "should." Comments do not add obligations to the Rules but provide
guidance for practicing in compliance with the Rules.
(16) The Rules presuppose a larger legal context shaping the lawyer's role. That context
includes court rules and statutes relating to matters of licensure, laws defining specific
obligations of lawyers and substantive and procedural law in general. The Comments are
sometimes used to alert lawyers to their responsibilities under such other law.
(17) Compliance with the Rules, as with all law in an open society, depends primarily upon
understanding and voluntary compliance, secondarily upon reinforcement by peer and public
opinion and finally, when necessary, upon enforcement through disciplinary proceedings.
The Rules do not, however, exhaust the moral and ethical considerations that should inform
a lawyer, for no worthwhile human activity can be completely defined by legal rules. The
Rules simply provide a framework for the ethical practice of law.
(18) Furthermore, for purposes of determining the lawyer's authority and responsibility,
principles of substantive law external to these Rules determine whether a client-lawyer
relationship exists. Most of the duties flowing from the client-lawyer relationship attach
only after the client has requested the lawyer to render legal services and the lawyer has
agreed to do so. But there are some duties, such as that of confidentiality under Rule 1.6,
that attach when the lawyer agrees to consider whether a client-lawyer relationship shall be
established. See Rule 1.20. Whether a client-lawyer relationship exists for any specific
purpose can depend on the circumstances and may be a question of fact.
(19) Under various legal provisions, including constitutional, statutory and common law, the
responsibilities of government lawyers may include authority concerning legal matters that
ordinarily reposes in the client in private client-lawyer relationships. For example, a lawyer
for a government agency may have authority on behalf of the government to decide upon
settlement or whether to appeal from an adverse judgment. Such authority in various
respects is generally vested in the attorney general and the state's attorney in state
government, and their federal counterparts, and the same may be true of other government
law officers. Also, lawyers under the supervision of these officers may be authorized to
represent several government agencies in intragovernmental legal controversies in
circumstances where a private lawyer could not represent multiple private clients. These
Rules do not abrogate any such authority.
(20) Failure to comply with an obligation or prohibition imposed by a Rule is a basis for
invoking the disciplinary process. The Rules presuppose that disciplinary assessment of a
lawyer's conduct will be made on the basis of the facts and circumstances as they existed at
the time of the conduct in question and in recognition of the fact that a lawyer often has to
act upon uncertain or incomplete evidence of the situation. Moreover, the Rules presuppose
that whether or not discipline should be imposed for a violation, and the severity of a
sanction, depend on all the circumstances, such as the willfulness and seriousness of the
violation, extenuating factors and whether there have been previous violations.
(21) Violation of a Rule should not itself give rise to a cause of action against a lawyer nor

                                              3
should it create any presumption in such a case that a legal duty has been breached. In
addition, violation of a Rule does not necessarily warrant any other nondisciplinary remedy,
such as disqualification of a lawyer in pending litigation. The Rules are designed to provide
guidance to lawyers and to provide a structure for regulating conduct through disciplinary
agencies. They are not designed to be a basis for civil liability. Furthermore, the purpose of
the Rules can be subverted when they are invoked by opposing parties as procedural
weapons. The fact that a Rule provides just basis for self-assessment by a lawyer of his/her
conduct or a basis for sanctioning a lawyer under the disciplinary process does not imply that
an opposing party or lawyer has standing to seek enforcement of the Rules in a collateral
proceeding or transaction outside of the disciplinary process.


RULE 1.0: TERMINOLOGY
(a) "Belief" or "believes" denotes that the person involved actually supposed the fact in
question to be true. A person's belief may be inferred from circumstances.
(b) "Bona fide" denotes in or with good faith; honestly, openly, and sincerely; without deceit
or fraud.
(c) "Consult" or "consultation" denotes communication of information reasonably sufficient
to permit the client to appreciate the significance of the matter in question.
(d) "Confirmed in writing," when used in reference to the informed consent of a person,
denotes informed consent that is given in writing by the person or a writing that a lawyer
promptly transmits to the person confirming an oral informed consent. See paragraph (g) for
the definition of "informed consent." If it is not feasible to obtain or transmit the writing at
the time the person gives informed consent, then the lawyer must obtain or transmit it within
a reasonable time thereafter.
(e) "Firm" or "law firm" denotes a lawyer or lawyers in a law partnership, professional
corporation, sole proprietorship or other association authorized to practice law; or lawyers
employed in a legal services organization or the legal department of a corporation or other
organization.
(f) "Fraud" or "fraudulent" denotes conduct that is fraudulent under the substantive or
procedural law of the applicable jurisdiction and has a purpose to deceive.
(g) "Informed consent" denotes the agreement by a person to a proposed course of conduct
after the lawyer has communicated adequate information and explanation about the material
risks of and reasonably available alternatives to the proposed course of conduct.
(h) "Knowingly," "known" or "knows" denotes actual knowledge of the fact in question. A
person's knowledge may be inferred from circumstances.
(i) "Partner" denotes a member of a law partnership, a shareholder in a law firm organized
as a professional corporation, or a member of an association authorized to practice law.
(j) "Reasonable" or "reasonably" when used in relation to conduct by a lawyer denotes the
conduct of a reasonably prudent and competent lawyer.
(k) "Reasonable belief" or "reasonably believes" when used in reference to a lawyer denotes
that the lawyer believes the matter in question and that the circumstances are such that the
belief is reasonable.
(l) "Reasonably should know" when used in reference to a lawyer denotes that a lawyer of
reasonable prudence and competence would ascertain the matter in question.

                                               4
(m) "Screened" denotes the isolation of a lawyer from any participation in a matter through
the timely imposition of procedures within a firm that are reasonably adequate under the
circumstances to protect information that the isolated lawyer is obligated to protect under
these Rules or other law.
(n) "Substantial" when used in reference to degree or extent denotes a material matter of
clear and weighty importance.
(o) "Tribunal" denotes a court, an arbitrator in a binding arbitration proceeding or a
legislative body, administrative agency or other body acting in an adjudicative capacity. A
legislative body, administrative agency or other body acts in an adjudicative capacity when
a neutral official, after the presentation of evidence or legal argument by a party or parties,
will render a binding legal judgment directly affecting a party's interests in a particular
matter.
(p) "Writing" or "written" denotes a tangible or electronic record of a communication or
representation, including handwriting, typewriting, printing, photostating, photography,
audio or video recording and e-mail. A "signed" writing includes the electronic equivalent
of a signature, such as an electronic sound, symbol or process, which is attached to a writing
and executed or adopted by a person with the intent to sign the writing.


                          CLIENT-LAWYER RELATIONSHIP


RULE 1.1: COMPETENCE
A lawyer shall provide competent representation to a client. Competent representation
requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for
the representation.


RULE 1.2: SCOPE OF REPRESENTATION AND ALLOCATION OF AUTHORITY
BETWEEN CLIENT AND LAWYER
(a) Subject to paragraphs (c) and (d), a lawyer shall abide by a client's decisions concerning
the objectives of representation and, as required by Rule 1.4, shall consult with the client as
to the means by which they are to be pursued. A lawyer may take such action on behalf of
the client as is impliedly authorized to carry out the representation. A lawyer shall abide by
a client's decision whether to settle a matter. In a criminal case, the lawyer shall abide by
the client's decision, after consultation with the lawyer, as to a plea to be entered, whether
to waive jury trial and whether the client will testify.
(b) A lawyer's representation of a client, including representation by appointment, does not
constitute an endorsement of the client's political, economic, social or moral views or
activities.
(c) A lawyer may limit the scope of the representation if the limitation is reasonable under
the circumstances and the client gives informed consent.
(d) A lawyer shall not counsel a client to engage, or assist a client, in conduct that the lawyer
knows is criminal or fraudulent, but a lawyer may discuss the legal consequences of any
proposed course of conduct with a client and may counsel or assist a client to make a good
faith effort to determine the validity, scope, meaning or application of the law.


                                               5
RULE 1.3: DILIGENCE
A lawyer shall act with reasonable diligence and promptness in representing a client.

RULE 1.4: COMMUNICATION
(a) A lawyer shall:
       (1) promptly inform the client of any decision or circumstance with respect to which
       the client's informed consent, as defined in Rule 1.0(g), is required by these Rules;
       (2) reasonably consult with the client about the means by which the client's objectives
       are to be accomplished;
       (3) keep the client reasonably informed about the status of the matter;
       (4) promptly comply with reasonable requests for information; and
       (5) consult with the client about any relevant limitation on the lawyer's conduct when
       the lawyer knows that the client expects assistance not permitted by the Rules of
       Professional Conduct or other law.
(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the client to
make informed decisions regarding the representation.


RULE 1.5: FEES
(a) A lawyer shall not make an agreement for, charge or collect an unreasonable fee or an
unreasonable amount for expenses. The factors to be considered in determining the
reasonableness of a fee include the following:
       (1) the time and labor required, the novelty and difficulty of the questions involved
       and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the particular
       employment will preclude other employment by the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation and ability of the lawyer or lawyers performing the
       services; and
       (8) whether the fee is fixed or contingent.
(b) The scope of the representation and the basis or rate of the fee and expenses for which
the client will be responsible shall be communicated to the client in writing, before or within
a reasonable time after commencing the representation, except when the lawyer will charge
a regularly represented client on the same basis or rate. Any changes in the basis or rate of
the fee or expenses shall also be communicated in writing. This paragraph does not apply
in any matter in which it is reasonably foreseeable that total cost to a client, including
attorney fees, will be $500 or less.

                                              6
(c) A fee may be contingent on the outcome of the matter for which the service is rendered,
except in a matter in which a contingent fee is prohibited by paragraph (d) or other law. A
contingent fee agreement shall be in a writing signed by the client and shall state the method
by which the fee is to be determined, including the percentage or percentages that shall
accrue to the lawyer in the event of settlement, trial or appeal; litigation and other expenses
to be deducted from the recovery; and whether such expenses are to be deducted before or
after the contingent fee is calculated. The agreement must clearly notify the client of any
expenses for which the client will be liable whether or not the client is the prevailing party.
Upon conclusion of a contingent fee matter, the lawyer shall provide the client with a written
statement stating the outcome of the matter and, if there is a recovery, showing the
remittance to the client and the method of its determination.
(d) A lawyer shall not enter into an arrangement for, charge or collect:
       (1) any fee in a domestic relations matter, the payment or amount of which is
       contingent upon the securing of a divorce or upon the amount of maintenance or
       support or property settlement in lieu thereof; or
       (2) a contingent fee for representing a defendant in a criminal case.
(e) A division of a fee between lawyers who are not in the same firm may be made only if:
       (1) the division is in proportion to the services performed by each lawyer or each
       lawyer assumes joint responsibility for the representation;
       (2) the client agrees to the arrangement, including the share each lawyer will receive,
       and the agreement is confirmed in writing; and
       (3) the total fee is reasonable.


RULE 1.6: CONFIDENTIALITY OF INFORMATION
(a) A lawyer shall not reveal information relating to the representation of a client unless the
client gives informed consent, the disclosure is impliedly authorized in order to carry out the
representation or the disclosure is permitted by paragraph (b).
(b) A lawyer may reveal information relating to the representation of a client to the extent
the lawyer reasonably believes necessary:
       (1) to prevent reasonably certain death or substantial bodily harm;
       (2) to secure legal advice about the lawyer's compliance with these Rules;
       (3) to establish a claim or defense on behalf of the lawyer in a controversy between
       the lawyer and the client, to establish a defense to a criminal charge or civil claim
       against the lawyer based upon conduct in which the client was involved or to respond
       to allegations in any proceeding concerning the lawyer's representation of the client;
       or
       (4) to comply with other law or a court order.

RULE 1.7: CONFLICT OF INTEREST: CURRENT CLIENTS
(a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
representation involves a concurrent conflict of interest. A concurrent conflict of interest
exists if:

                                              7
       (1) the representation of one client will be directly adverse to another client; or
       (2) there is a significant risk that the representation of one or more clients will be
       materially limited by the lawyer's responsibilities to another client, a former client or
       a third person or by a personal interest of the lawyer.
(b) Notwithstanding the existence of a concurrent conflict of interest under paragraph (a),
a lawyer may represent a client if:
       (1) the lawyer reasonably believes that the lawyer will be able to provide competent
       and diligent representation to each affected client;
       (2) the representation is not prohibited by law;
       (3) the representation does not involve the assertion of a claim by one client against
       another client represented by the lawyer in the same litigation or other proceeding
       before a tribunal; and
       (4) each affected client gives informed consent, confirmed in writing.

RULE 1.8: CONFLICT OF INTEREST: CURRENT CLIENTS: SPECIFIC RULES
(a) A lawyer shall not enter into a business transaction with a client or knowingly acquire an
ownership, possessory, security or other pecuniary interest adverse to a client unless:
       (1) the transaction and terms on which the lawyer acquires the interest are fair and
       reasonable to the client and are fully disclosed and transmitted in writing to the client
       in a manner that can be reasonably understood by the client;
       (2) in matters in which a lawyer wishes to assert a retaining lien against client
       property, papers or materials in the lawyer's possession to secure payment for the
       lawyer's services and costs advanced relating to such property, papers or materials,
       a written agreement for such a lien shall expressly set forth the limitations contained
       in paragraph (i)(3);
       (3) the client is advised in writing of the desirability of seeking and is given a
       reasonable opportunity to seek the advice of independent legal counsel on the
       transaction; and
       (4) the client gives informed consent, in a writing signed by the client, to the essential
       terms of the transaction and the lawyer's role in the transaction, including whether the
       lawyer is representing the client in the transaction.
(b) A lawyer shall not use information relating to representation of a client to the
disadvantage of the client unless the client gives informed consent, except as permitted or
required by these Rules.
(c) A lawyer shall not solicit any substantial gift from a client, including a testamentary gift,
or prepare on behalf of a client an instrument giving the lawyer or a person related to the
lawyer any substantial gift unless the lawyer or other recipient of the gift is related to the
client. For purposes of this paragraph, related persons include a spouse, child, grandchild,
parent, grandparent or other relative.
(d) Prior to the conclusion of representation of a client, a lawyer shall not make or negotiate
an agreement giving the lawyer literary or media rights to a portrayal or account based in
substantial part on information relating to the representation.
(e) A lawyer shall not provide financial assistance to a client in connection with pending or
contemplated litigation, except that:
                                               8
       (1) a lawyer may advance court costs and expenses of litigation, the repayment of
       which may be contingent on the outcome of the matter;
       (2) a lawyer representing an indigent client may pay court costs and expenses of
       litigation on behalf of the client;
       (3) a lawyer may, for the sole purpose of providing basic living expenses, guarantee
       a loan from a regulated financial institution whose usual business involves making
       loans if such loan is reasonably needed to enable the client to withstand delay in
       litigation that would otherwise put substantial pressure on the client to settle a case
       because of financial hardship rather than on the merits, provided the client remains
       ultimately liable for repayment of the loan without regard to the outcome of the
       litigation and, further provided that neither the lawyer nor anyone on his/her behalf
       offers, promises or advertises such financial assistance before being retained by the
       client.
(f) A lawyer shall not accept compensation for representing a client from one other than the
client unless:
       (1) the client gives written informed consent;
       (2) there is no interference with the lawyer's independence of professional judgment
       or with the client-lawyer relationship; and
       (3) information relating to representation of a client is protected as required by Rule
       1.6.
(g) A lawyer who represents two or more clients shall not participate in making an
aggregate settlement of the claims of or against the clients, or in a criminal case an
aggregated agreement as to guilty or nolo contendere pleas, unless each client gives informed
consent, in a writing signed by the client. The lawyer's disclosure shall include the existence
and nature of all the claims or pleas involved and of the participation of each person in the
settlement.
(h) A lawyer shall not:
       (1) make an agreement prospectively limiting the lawyer's liability to a client for
       malpractice unless the client is independently represented in making the agreement;
       or
       (2) settle a claim or potential claim for such liability with an unrepresented client or
       former client unless that person is advised in writing of the desirability of seeking and
       is given a reasonable opportunity to seek the advice of independent legal counsel in
       connection therewith.
(i) A lawyer shall not acquire a proprietary interest in the cause of action or subject matter
of litigation the lawyer is conducting for a client, except that the lawyer:
       (1) may acquire and assert a charging lien only against causes of action or
       counterclaims in litigation pursuant to and only to the extent specified in MCA 37-61-
       420(2); such a charging lien does not extend to other client property, papers or
       materials in the lawyer's possession, to any matter not in litigation, or to any matter
       otherwise not covered by the specific language of MCA 37-61-420(2);
       (2) may contract with a client for a reasonable contingent fee in a civil case; and
       (3) may not acquire or assert a retaining lien to secure payment due for the lawyer's
       services against any client property, papers or materials other than those related to the
       matter for which payment has not been made and, upon termination of representation,

                                                  9
       shall deliver to the client any client property, papers or materials reasonably necessary
       to protect the client's interest in the matter to which the property, papers or materials
       relate as provided in Rule 1.16(d).
(j) A lawyer shall not have sexual relations with a client unless a consensual sexual
relationship existed between them when the client-lawyer relationship commenced.
(k) While lawyers are associated in a firm, a prohibition in the foregoing paragraphs (a)
through (i) that applies to any one of them shall apply to all of them.

RULE 1.9: DUTIES TO FORMER CLIENTS
(a) A lawyer who has formerly represented a client in a matter shall not thereafter represent
another person in the same or a substantially related matter in which that person's interests
are materially adverse to the interests of the former client unless the former client gives
informed consent, confirmed in writing.
(b) A lawyer shall not knowingly represent a person in the same or a substantially related
matter in which a firm with which the lawyer formerly was associated had previously
represented a client:
       (1) whose interests are materially adverse to that person; and
       (2) about whom the lawyer had acquired information protected by Rules 1.6 and
       1.9(c) that is material to the matter; unless the former client gives informed consent,
       confirmed in writing.
(c) A lawyer who has formerly represented a client in a matter or whose present or former
firm has formerly represented a client in a matter shall not thereafter:
       (1) use information relating to the representation to the disadvantage of the former
       client except as these Rules would permit or require with respect to a client, or when
       the information has become generally known; or
       (2) reveal information relating to the representation except as these Rules would
       permit or require with respect to a client.


RULE 1.10: IMPUTATION OF CONFLICTS OF INTEREST: GENERAL RULE
(a) While lawyers are associated in a firm, none of them shall knowingly represent a client
when any one of them practicing alone would be prohibited from doing so by Rules 1.7 or
1.9 unless the prohibition is based on a personal interest of the prohibited lawyer and does
not present a significant risk of materially limiting the representation of the client by the
remaining lawyers in the firm.
(b) When a lawyer has terminated an association with a firm, the firm is not prohibited from
thereafter representing a person with interests materially adverse to those of a client
represented by the formerly associated lawyer and not currently represented by the firm,
unless:
       (1) the matter is the same or substantially related to that in which the formerly
       associated lawyer represented the client; and
       (2) any lawyer remaining in the firm has information protected by Rules 1.6 and
       1.9(c) that is material to the matter.

                                              10
(c) When a lawyer becomes associated with a firm, no lawyer associated in the firm shall
knowingly represent a person in a matter in which that lawyer is disqualified under Rule 1.9
unless:
       (1) the personally disqualified lawyer is timely screened from any participation in the
       matter and is apportioned no part of the fee therefrom; and
       (2) written notice is promptly given to any affected former client to enable it to
       ascertain compliance with the provisions of this Rule.
(d) A disqualification prescribed by this Rule may be waived by the affected client under the
conditions stated in Rule 1.7.
(e) The disqualification of lawyers associated in a firm with former or current government
lawyers is governed by Rule 1.11.


RULE 1.11: SPECIAL CONFLICTS OF INTEREST FOR FORMER AND
CURRENT GOVERNMENT OFFICERS AND EMPLOYEES
(a) Except as law may otherwise expressly permit, a lawyer who has formerly served as a
public officer or employee of the government:
       (1) is subject to Rule 1.9(c); and
       (2) shall not otherwise represent a client in connection with a matter in which the
       lawyer participated personally and substantially as a public officer or employee,
       unless the appropriate government agency gives its informed consent, confirmed in
       writing, to the representation.
(b) When a lawyer is disqualified from representation under paragraph (a), no lawyer in a
firm with which that lawyer is associated may knowingly undertake or continue
representation in such a matter unless:
       (1) the disqualified lawyer is timely screened from any participation in the matter and
       is apportioned no part of the fee therefrom; and
       (2) written notice is promptly given to the appropriate government agency to enable
       it to ascertain compliance with the provisions of this Rule.
(c) Except as law may otherwise expressly permit, a lawyer having information that the
lawyer knows is confidential government information about a person acquired when the
lawyer was a public officer or employee, may not represent a private client whose interests
are adverse to that person in a matter in which the information could be used to the material
disadvantage of that person. As used in this Rule, the term "confidential government
information" means information that has been obtained under governmental authority and
which, at the time this Rule is applied, the government is prohibited by law from disclosing
to the public or has a legal privilege not to disclose and which is not otherwise available to
the public. A firm with which that lawyer is associated may undertake or continue
representation in the matter only if the disqualified lawyer is timely screened from any
participation in the matter and is apportioned no part of the fee therefrom.
(d) Except as law may otherwise expressly permit, a lawyer currently serving as a public
officer or employee:
       (1) is subject to Rules 1.7 and 1.9; and


                                             11
       (2) shall not:
              (i) participate in a matter in which the lawyer participated personally and
              substantially while in private practice or nongovernmental employment, unless
              the appropriate government agency gives its informed consent, confirmed in
              writing; or
              (ii) negotiate for private employment with any person who is involved as a
              party or as lawyer for a party in a matter in which the lawyer is participating
              personally and substantially, except that a lawyer serving as a law clerk to a
              judge, other adjudicative officer or arbitrator may negotiate for private
              employment as permitted by Rule 1.12(b) and subject to the conditions stated
              in Rule 1.12(b).
(e) As used in this Rule, the term "matter" includes:
       (1) any judicial or other proceeding, application, request for a ruling or other
       determination, contract, claim, controversy, investigation, charge, accusation, arrest
       or other particular matter involving a specific party or parties; and
       (2) any other matter covered by the conflict of interest rules of the appropriate
       government agency.


RULE 1.12: FORMER JUDGE, ARBITRATOR, SETTLEMENT MASTER,
MEDIATOR OR OTHER THIRD-PARTY NEUTRAL
(a) Except as stated in paragraph (d), a lawyer shall not represent anyone in connection with
a matter in which the lawyer participated personally and substantially as a judge or other
adjudicative officer or law clerk to such a person or as an arbitrator, settlement master,
mediator or other third-party neutral, unless all parties to the proceeding give informed
consent, confirmed in writing.
(b) A lawyer shall not negotiate for employment with any person who is involved as a party
or as lawyer for a party in a matter in which the lawyer is participating personally and
substantially as a judge or other adjudicative officer or as an arbitrator, settlement master,
mediator or other third-party neutral. A lawyer serving as a law clerk to a judge or other
adjudicative officer may negotiate for employment with a party or lawyer involved in a
matter in which the clerk is participating personally and substantially, but only after the
lawyer has notified the judge or other adjudicative officer.
(c) If a lawyer is disqualified by paragraph (a), no lawyer in a firm with which that lawyer
is associated may knowingly undertake or continue representation in the matter unless:
       (1) the disqualified lawyer is timely screened from any participation in the matter and
       is apportioned no part of the fee therefrom; and
       (2) written notice is promptly given to the parties and any appropriate tribunal to
       enable them to ascertain compliance with the provisions of this Rule.
(d) An arbitrator selected as a partisan of a party in a multimember arbitration panel is not
prohibited from subsequently representing that party.


RULE 1.13: ORGANIZATION AS CLIENT


                                             12
(a) A lawyer employed or retained by an organization represents the organization acting
through its duly authorized constituents.
(b) If a lawyer for an organization knows that an officer, employee or other person associated
with the organization is engaged in action, intends to act or refuses to act in a matter related
to the representation that is a violation of a legal obligation to the organization, or a violation
of law which reasonably might be imputed to the organization, and is likely to result in
substantial injury to the organization, the lawyer shall proceed as is reasonably necessary in
the best interest of the organization. In determining how to proceed, the lawyer shall give
due consideration to the seriousness of the violation and its consequences, the scope and
nature of the lawyer's representation, the responsibility in the organization and the apparent
motivation of the person involved, the policies of the organization concerning such matters
and any other relevant considerations. Any measures taken shall be designed to minimize
disruption of the organization and the risk of revealing information relating to the
representation to persons outside the organization. Such measures may include among
others:
       (1) asking for reconsideration of the matter;
       (2) advising that a separate legal opinion on the matter be sought for presentation to
       appropriate authority in the organization; and
       (3) referring the matter to higher authority in the organization, including, if warranted
       by the seriousness of the matter, referral to the highest authority that can act on behalf
       of the organization as determined by applicable law.
(c) If, despite the lawyer's efforts in accordance with paragraph (b), the highest authority that
can act on behalf of the organization insists upon action, or a refusal to act, that is clearly a
violation of law and is likely to result in substantial injury to the organization, the lawyer
may resign in accordance with Rule 1.16.
(d) In dealing with an organization's directors, officers, employees, members, shareholders
or other constituents, a lawyer shall explain the identity of the client when the lawyer knows
or reasonably should know that the organization's interests are adverse to those of the
constituents with whom the lawyer is dealing.
(e) A lawyer representing an organization may also represent any of its directors, officers,
employees, members, shareholders or other constituents, subject to the provisions of Rule
1.7. If the organization's consent to the dual representation is required by Rule 1.7, the
consent shall be given by an appropriate official of the organization other than the individual
who is to be represented, or by the shareholders.


RULE 1.14: CLIENT WITH DIMINISHED CAPACITY
(a) When a client's capacity to make adequately considered decisions in connection with a
representation is diminished, whether because of minority, mental impairment or for some
other reason, the lawyer shall, as far as reasonably possible, maintain a normal client-lawyer
relationship with the client.
(b) When the lawyer reasonably believes that the client has diminished capacity, is at risk
of substantial physical, financial or other harm unless action is taken and cannot adequately
act in the client's own interest, the lawyer may take reasonably necessary protective action,
including consulting with individuals or entities that have the ability to take action to protect
the client and, in appropriate cases, seeking the appointment of a guardian ad litem,
conservator or guardian.

                                                13
(c) Information relating to the representation of a client with diminished capacity is protected
by Rule 1.6. When taking protective action pursuant to paragraph (b), the lawyer is impliedly
authorized under Rule 1.6(a) to reveal information about the client, but only to the extent
reasonably necessary to protect the client's interests.


RULE 1.15: SAFEKEEPING PROPERTY
(a) A lawyer shall hold property of clients or third persons that is in a lawyer's possession
in connection with a representation separate from the lawyer's own property. Funds shall be
kept in accordance with Rule 1.18 and this Rule. Other property shall be identified as such
and appropriately safeguarded. Complete records of such account funds and other property
shall be kept by the lawyer and shall be preserved for a period of five years after termination
of the representation.
(b) Upon receiving funds or other property in which a client or third person has an interest,
a lawyer shall promptly notify the client or third person. Except as stated in this Rule or
otherwise permitted by law or by agreement with the client, a lawyer shall promptly deliver
to the client or third person any funds or other property that the client or third person is
entitled to receive and, upon request by the client or third person, shall promptly render a full
accounting regarding such property.
(c) When in the course of representation a lawyer is in possession of property in which both
the lawyer and another person claim interests, the property shall be kept separate by the
lawyer until there is an accounting and severance of their interests. If a dispute arises
concerning their respective interests, the portion in dispute shall be kept separate by the
lawyer until the dispute is resolved.


RULE 1.16: DECLINING OR TERMINATING REPRESENTATION
(a) Except as stated in paragraph (c), a lawyer shall not represent a client or, where
representation has commenced, shall withdraw from the representation of a client if:
       (1) the representation will result in violation of the Rules of Professional Conduct or
       other law;
       (2) the lawyer's physical or mental condition materially impairs the lawyer's ability
       to represent the client; or
       (3) the lawyer is discharged.
(b) Except as stated in paragraph (c), a lawyer may withdraw from representing a client if:
       (1) withdrawal can be accomplished without material adverse effect on the interests
       of the client;
       (2) the client persists in a course of action involving the lawyer's services that the
       lawyer reasonably believes is criminal or fraudulent;
       (3) the client has used the lawyer's services to perpetrate a crime or fraud;
       (4) the client insists upon taking action that the lawyer considers repugnant or with
       which the lawyer has a fundamental disagreement;
       (5) the client fails substantially to fulfill an obligation to the lawyer regarding the
       lawyer's services and has been given reasonable warning that the lawyer will

                                               14
       withdraw unless the obligation is fulfilled;
       (6) the representation will result in an unreasonable financial burden on the lawyer
       or has been rendered unreasonably difficult by the client; or
       (7) other good cause for withdrawal exists.
(c) A lawyer must comply with applicable law requiring notice to or permission of a tribunal
when terminating a representation. When ordered to do so by a tribunal, a lawyer shall
continue representation notwithstanding good cause for terminating the representation.
(d) Upon termination of representation, a lawyer shall take steps to the extent reasonably
practicable to protect a client's interests, such as giving reasonable notice to the client,
allowing time for employment of other counsel, surrendering papers and property to which
the client is entitled and refunding any advance payment of fee or expense that has not been
earned or incurred. A lawyer is entitled to retain and is not obliged to deliver to a client or
former client papers or materials personal to the lawyer or created or intended for internal
use by the lawyer except as required by the limitations on the retaining lien in Rule 1.8(i).
Except for those client papers which a lawyer may properly retain under the preceding
sentence, a lawyer shall deliver either the originals or copies of papers or materials requested
or required by a client or former client and bear the copying costs involved.


RULE 1.17: GOVERNMENT EMPLOYMENT
An attorney employed full time by the State of Montana or a political subdivision shall not
accept other employment during the course of which it would be possible to use or otherwise
rely on information obtained by reason of government employment that is injurious,
confidential or privileged and not otherwise discoverable.

RULE 1.18: INTEREST ON LAWYER TRUST ACCOUNTS (IOLTA) PROGRAM
(a) Purpose. The purpose of the Interest on Lawyer Trust Accounts (IOLTA) program is to
provide funds for the Montana Justice Foundation to pay the reasonable costs of
administering the program and to make grants to entities with missions within the following
general categories:
       (1) Providing legal services, through both paid staff program(s) and pro bono
       program(s), to Montana's low income citizens who would otherwise be unable to
       obtain legal assistance;
       (2) promoting a knowledge and awareness of the law; and
       (3) improving the administration of justice.
(b) Required participation. IOLTA program participation is mandatory, except as provided
in subsection (d), below. Every non-exempt lawyer admitted to practice in Montana, and/or
every law firm composed of any such lawyers, which receives client funds, shall establish
and maintain an interest-bearing trust account for pooled client funds, termed an "IOLTA
Trust Account." Each lawyer/firm shall also establish separate interest-bearing trust accounts
for individual clients, termed "Client Trust Accounts," when appropriate pursuant to this
Rule.
(c) Administration.
       (1) Deposits of clients' funds.
              (A) All client funds paid to a lawyer/firm, including advances for costs and
                                                      15
      expenses, shall be deposited and maintained in one or more identifiable
      interest-bearing trust accounts (Trust Accounts) in the State of Montana. No
      funds belonging to the lawyer/firm shall be deposited into a Trust Account
      except:
             (i) funds reasonably sufficient to pay account charges not offset by
             interest;
             (ii) an amount to meet a minimum balance requirement for the waiver
             of service charges; and/or
             (iii) funds belonging in part to a client and in part presently or
             potentially to the lawyer/firm, but the portion belonging to the
             lawyer/firm shall be withdrawn when due unless the right of the
             lawyer/firm to such funds is disputed by the client, in which event the
             disputed portion shall remain in the account until the dispute is
             resolved.
      (B) The lawyer/firm shall comply with all Rules relating to preserving the
      identity of clients' funds and property.
      (C) Every Trust Account shall be established with a federally-insured and state
      or federally regulated financial institution authorized by federal or state law
      to do business in Montana. Funds in each Trust Account shall be subject to
      immediate withdrawal.
      (D) The interest rate payable on a Trust Account shall not be less than the rate
      paid to non-lawyer depositors. Higher rates offered for deposits meeting
      certain criteria, such as certificates of deposit, may be obtained on Trust
      Account funds if immediate withdrawal is available.
      (E) Every Trust Account shall bear the name of the lawyer/firm and be clearly
      designated as either an IOLTA Trust Account or a Client Trust Account
      established under this Rule.
(2) IOLTA Trust Accounts. Every IOLTA Trust Account shall comply with the
following provisions:
      (A) The lawyer/firm shall maintain all client funds that are either nominal in
      amount or to be held for a short period of time in an IOLTA Trust Account.
      (B) No client may elect whether his/her funds should be deposited in an
      IOLTA Trust Account, receive interest or dividends earned on funds in an
      IOLTA Trust Account, or compel a lawyer/firm to invest funds that are
      nominal in amount or to be held for a short period of time in a Client Trust
      Account.
      (C) The determination of whether a client's funds are nominal in amount or to
      be held for a short period of time rests solely in the sound judgment of each
      lawyer/firm. No charge of professional misconduct or ethical impropriety
      shall result from a lawyer's exercise of good faith judgment in that regard.
      (D) To determine if a client's funds should be deposited in an IOLTA Trust
      Account, a lawyer/firm may be guided by considering:
             (i) the amount of interest the funds would earn during the period they
             are expected to be deposited;
             (ii) the costs of establishing and administering the account, including

                                                16
                    the lawyer's/firm's fees, accounting fees and tax reporting requirements;
                    (iii) the amount of funds involved, the period of time they are expected
                    to be held and the financial institution's minimum balance requirements
                    and service charges;
                    (iv) the financial institution's ability to calculate and pay interest to
                    individual clients; and
                    (v) the likelihood of delay in the relevant transaction or proceeding.
             (E) The lawyer/firm shall require the financial institution in which the IOLTA
             Trust Account is established to:
                    (i) remit to the Montana Justice Foundation, at least quarterly, all
                    interest or dividends on the average monthly balance in the IOLTA
                    Trust Account, or as otherwise computed according to the institution's
                    standard accounting practices, less reasonable service fees, if any;
                    (ii) with each remittance, provide the Montana Justice Foundation and
                    the lawyer/firm with a statement showing for which lawyer/firm the
                    remittance is sent, the period covered, the rate of interest applied, the
                    total amount of interest earned, any service fees assessed against the
                    account and the net amount of interest remitted;
                    (iii) charge no fees against an IOLTA Trust Account greater than fees
                    charged to non-lawyer depositors for similar accounts, or which are
                    otherwise unreasonable; and
                    (iv) collect no fees from the principal deposited in the IOLTA Trust
                    Account.
             (F) Annually the Montana Justice Foundation shall make available a list of all
             financial institutions offering IOLTA accounts and meeting this Rule's IOLTA
             depository qualifying requirements. Lawyers/firms shall be entitled to rely on
             the most recently published list for purposes of IOLTA Rule compliance. The
             Montana Justice Foundation shall pay all service charges incurred in operating
             an IOLTA Trust Account from IOLTA funds, to the extent the charges exceed
             those incurred in operating non-interest-bearing checking accounts at the same
             financial institution.
             (G) Confidentiality. The Montana Justice Foundation shall protect the
             confidentiality of information regarding Trust Accounts pursuant to this Rule.
      (3) Non-IOLTA client Trust Accounts. All client funds shall be deposited in an
      IOLTA Trust Account, unless they are deposited in a separate interest-bearing
      account for a particular client's matter with the net interest paid to the client. Such
      interest must be held in trust as the property of the client as provided in this Rule for
      the principal funds of the client.
(d) A lawyer/firm is exempt from this Rule's requirements if:
      (1) the nature of their practice is such that no client funds are ever received requiring
      a Trust Account;
      (2) the lawyer practices law in another jurisdiction and not in Montana;
      (3) the lawyer is a full-time judge, or government, military or inactive lawyer; or
      (4) the Montana Justice Foundation's Board of Directors, on its own motion, exempts

                                                 17
       the lawyer/firm from participation in the program for a period of no more than two
       years when:
              (A) service charges on the lawyer's/firm's Trust Account equal or exceed any
              interest generated; or
              (B) no financial institution in the county where the lawyer/firm does business
              will accept IOLTA accounts.
(e) Lawyer filings and records.
       (1) Filings. Each lawyer/firm shall file an annual certificate of compliance with or
       exemption from this Rule with the Montana Justice Foundation. The certification
       must include the name of the lawyer/firm listed on the account, the account number,
       and the financial institution name and address. The certification may be made in
       conjunction with the annual dues billing process. Failure to provide the certification
       may result in suspension from the practice of law in this state until the lawyer
       complies with the requirements of this Rule.
       (2) Records. Lawyer trust accounts shall be maintained as prescribed by the Montana
       Supreme Court in the "Trust Account Maintenance and Audit Requirements" (adopted
       February 27, 1989).
(f) Implementation. Implementation will be effected through this Rule and the Rules of the
State Bar of Montana, all as amended and approved by the Montana Supreme Court.


RULE 1.19: SALE OF LAW PRACTICE
A lawyer or a law firm may sell or purchase a law practice, including good will, if the
following conditions are satisfied:
(a) The seller ceases to engage in the private practice of law in the geographic area in which
the practice has been conducted.
(b) The entire practice is sold to one or more lawyers or law firms.
(c) Actual written notice is given to each of the seller's clients regarding:
       (1) the proposed sale;
       (2) the client's right to retain other counsel or to take possession of the file; and
       (3) the fact that the client's consent to the sale will be presumed if the client does not
       take any action or does not otherwise object within ninety (90) days of receipt of the
       notice.
If a client cannot be given notice, the representation of that client may be transferred to the
purchaser only upon entry of an order so authorizing by a court having jurisdiction. The
seller may disclose to the court in camera information relating to the representation only to
the extent necessary to obtain an order authorizing the transfer of a file.
(d) The fees charged clients shall not be increased by reason of the sale.


RULE 1.20: DUTIES TO PROSPECTIVE CLIENT


                                              18
(a) A person who consults with or has had consultations with a lawyer about the possibility
of forming a client-lawyer relationship with respect to a matter is a prospective client.
(b) Even when no client-lawyer relationship ensues, a lawyer who has had consultations with
a prospective client shall not use or reveal information learned in the consultation(s), except
as Rule 1.9 would permit with respect to information of a former client.
(c) A lawyer subject to paragraph (b) shall not represent a client with interests materially
adverse to those of a prospective client in the same or a substantially related matter if the
lawyer received information from the prospective client that could be significantly harmful
to that person in the matter, except as provided in paragraph (d). If a lawyer is disqualified
from representation under this paragraph, no lawyer in a firm with which that lawyer is
associated may knowingly undertake or continue representation in such a matter, except as
provided in paragraph (d).
(d) Representation is permissible if both the affected client and the prospective client have
given informed consent, confirmed in writing, or:
       (1) the disqualified lawyer is timely screened from any participation in the matter and
       is apportioned no part of the fee therefrom; and
       (2) written notice is promptly given to the prospective client.


                                       COUNSELOR


RULE 2.1: ADVISOR
In representing a client, a lawyer shall exercise independent professional judgment and
render candid advice. In rendering advice, a lawyer may refer not only to law but to other
considerations such as moral, economic, social and political factors, that may be relevant to
the client's situation.


RULE 2.2: EVALUATION FOR USE BY THIRD PERSONS
(a) A lawyer may provide an evaluation of a matter affecting a client for the use of someone
other than the client if the lawyer reasonably believes that making the evaluation is
compatible with other aspects of the lawyer's relationship with the client.
(b) When the lawyer knows or reasonably should know that the evaluation is likely to affect
the client's interests materially and adversely, the lawyer shall not provide the evaluation
unless the client gives informed consent.
(c) Except as disclosure is authorized in connection with a report of an evaluation,
information relating to the evaluation is otherwise protected by Rule 1.6.


RULE 2.3: LAWYER SERVING AS THIRD-PARTY NEUTRAL
(a) A lawyer serves as a third-party neutral when the lawyer assists two or more persons who
are not clients of the lawyer to reach a resolution of a dispute or other matter that has arisen
between them. Service as a third-party neutral may include service as an arbitrator,


                                              19
settlement master, mediator or in such other capacity as will enable the lawyer to assist the
parties to resolve the matter.
(b) A lawyer serving as a third-party neutral shall inform all parties that the lawyer is not
representing them. The lawyer shall explain the difference between the lawyer's role as a
third-party neutral and a lawyer's role as one who represents a client.


                                        ADVOCATE


RULE 3.1: MERITORIOUS CLAIMS AND CONTENTIONS
(a) A lawyer shall not bring or defend a proceeding, or assert or controvert an issue therein:
       (1) without having first determined through diligent investigation that there is a bona
       fide basis in law and fact for the position to be advocated;
       (2) for the purpose of harassment, delay, advancement of a nonmeritorious claim or
       solely to gain leverage; or
       (3) to extend, modify or reverse existing law unless a bona fide basis in law and fact
       exists for advocating doing so.
(b) A lawyer for the defendant in a criminal proceeding, or the respondent in a proceeding
that could result in incarceration, may nevertheless so defend the proceeding as to require
that every element of the case be established.

RULE 3.2: EXPEDITING LITIGATION
A lawyer shall make reasonable efforts to expedite litigation consistent with the interests of
the client.


RULE 3.3: CANDOR TOWARD THE TRIBUNAL
(a) A lawyer shall not knowingly:
       (1) make a false statement of fact or law to a tribunal or fail to correct a false
       statement of material fact or law previously made to the tribunal by the lawyer;
       (2) fail to disclose to the tribunal legal authority in the controlling jurisdiction known
       to the lawyer to be directly adverse to the position of the client and not disclosed by
       opposing counsel; or
       (3) offer evidence that the lawyer knows to be false. If a lawyer, the lawyer's client,
       or a witness called by the lawyer has offered material evidence and the lawyer comes
       to know of its falsity, the lawyer shall take reasonable remedial measures, including,
       if necessary, disclosure to the tribunal. A lawyer may refuse to offer evidence, other
       than the testimony of a defendant in a criminal matter, that the lawyer reasonably
       believes is false.
(b) A lawyer who represents a client in an adjudicative proceeding and who knows that a
person intends to engage, is engaging or has engaged in criminal or fraudulent conduct


                                              20
related to the proceeding shall take reasonable remedial measures, including, if necessary,
disclosure to the tribunal.
(c) The duties stated in paragraphs (a) and (b) continue to the conclusion of the proceeding,
and apply even if compliance requires disclosure of information otherwise protected by Rule
1.6.
(d) In an ex parte proceeding, a lawyer shall inform the tribunal of all material facts known
to the lawyer that will enable the tribunal to make an informed decision, whether or not the
facts are adverse.

RULE 3.4: FAIRNESS TO OPPOSING PARTY AND COUNSEL
A lawyer shall not:
(a) unlawfully obstruct another party's access to evidence, unlawfully alter, destroy or
conceal a document or other material having potential evidentiary value, or counsel or assist
another person to do any such act;
(b) falsify evidence, counsel or assist a witness to testify falsely, or offer an inducement to
a witness that is prohibited by law;
(c) knowingly disobey an obligation under the rules of a tribunal except for an open refusal
based on an assertion that no valid obligation exists;
(d) in pretrial procedure, make a frivolous discovery request or fail to make reasonably
diligent effort to comply with a legally proper discovery request by an opposing party;
(e) in trial, allude to any matter that the lawyer does not reasonably believe is relevant or that
will not be supported by admissible evidence, assert personal knowledge of facts in issue
except when testifying as a witness, or state a personal opinion as to the justness of a cause,
the credibility of a witness, the culpability of a civil litigant or the guilt or innocence of an
accused; or
(f) request a person other than a client to refrain from voluntarily giving relevant information
to another party unless:
       (1) the person is a relative or an employee or other agent of a client; and

       (2) the lawyer reasonably believes that the person's interests will not be adversely
       affected by refraining from giving such information.


RULE 3.5: IMPARTIALITY AND DECORUM OF THE TRIBUNAL
A lawyer shall not:
(a) seek to influence a judge, juror, prospective juror or other official by means prohibited
by law;
(b) communicate ex parte with such a person except as permitted by law; or
(c) engage in conduct intended to disrupt a tribunal.




                                               21
RULE 3.6: TRIAL PUBLICITY
(a) A lawyer who is participating or has participated in the investigation or litigation of a
matter shall not make an extrajudicial statement that the lawyer knows or reasonably should
know will be disseminated by means of public communication and will have a substantial
likelihood of materially prejudicing an adjudicative proceeding in the matter.
(b) Notwithstanding paragraph (a), a lawyer may state:
       (1) the claim, offense or defense involved and, except when prohibited by law, the
       identity of the persons involved;
       (2) information contained in a public record;
       (3) that an investigation of a matter is in progress;
       (4) the scheduling or result of any step in litigation;
       (5) a request for assistance in obtaining evidence and information necessary thereto;
       (6) a warning of danger concerning the behavior of a person involved, when there is
       reason to believe that there exists the likelihood of substantial harm to an individual
       or to the public interest; and
       (7) in a criminal case, in addition to subparagraphs (1) through (6):
              (i) the identity, residence, occupation and family status of the accused;
              (ii) if the accused has not been apprehended, information necessary to aid in
              apprehension of that person;
              (iii) the fact, time and place of arrest; and
              (iv) the identity of investigating and arresting officers or agencies and the
              length of the investigation.
(c) Notwithstanding paragraph (a), a lawyer may make a statement that a reasonable lawyer
would believe is required to protect a client from the substantial undue prejudicial effect of
recent publicity not initiated by the lawyer or the lawyer's client. A statement made pursuant
to this paragraph shall be limited to such information as is necessary to mitigate the recent
adverse publicity.
(d) No lawyer associated in a firm or government agency with a lawyer subject to paragraph
(a) shall make a statement prohibited by paragraph (a).


RULE 3.7: LAWYER AS WITNESS
(a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary
witness unless:
       (1) the testimony relates to an uncontested issue;
       (2) the testimony relates to the nature and value of legal services rendered in the case;
       or
       (3) disqualification of the lawyer would work substantial hardship on the client.


                                               22
(b) A lawyer may act as advocate in a trial in which another lawyer in the lawyer's firm is
likely to be called as a witness unless precluded from doing so by Rule 1.7 or Rule 1.9.


RULE 3.8: SPECIAL RESPONSIBILITIES OF A PROSECUTOR
The prosecutor in a criminal case shall:
(a) refrain from prosecuting a charge that the prosecutor knows is not supported by probable
cause;
(b) make reasonable efforts to assure that the accused has been advised of the right to, and
the procedure for obtaining, counsel and has been given reasonable opportunity to obtain
counsel;
(c) not seek to obtain from an unrepresented accused a waiver of important pretrial rights,
such as the right to a preliminary hearing;
(d) make timely disclosure to the defense of all evidence or information known to the
prosecutor that tends to negate the guilt of the accused or mitigates the offense, and, in
connection with sentencing, disclose to the defense and to the tribunal all unprivileged
mitigating information known to the prosecutor, except when the prosecutor is relieved of
this responsibility by a protective order of the tribunal;
(e) not subpoena a lawyer in a grand jury or other criminal proceeding to present evidence
about a past or present client unless the prosecutor reasonably believes:
       (1) the information sought is not protected from disclosure by any applicable
       privilege;
       (2) the evidence sought is essential to the successful completion of an ongoing
       investigation or prosecution; and
       (3) there is no other feasible alternative to obtain the information;
(f) except for statements that are necessary to inform the public of the nature and extent of
the prosecutor's action and that serve a legitimate law enforcement purpose, refrain from
making extrajudicial comments that have a substantial likelihood of heightening public
condemnation of the accused and exercise reasonable care to prevent investigators, law
enforcement personnel, employees or other persons assisting or associated with the
prosecutor in a criminal case from making an extrajudicial statement that the prosecutor
would be prohibited from making under Rule 3.6 or this Rule consistent with the
Confidential Criminal Justice Information Act.


RULE 3.9: ADVOCATE IN NONADJUDICATIVE PROCEEDINGS
A lawyer representing a client before a legislative body or administrative agency in a
nonadjudicative proceeding shall disclose that the appearance is in a representative capacity
and shall conform to the provisions of Rules 3.3(a) through (c), 3.4(a) through (c), and 3.5.


                                OTHER THAN CLIENTS



                                             23
RULE 4.1: TRUTHFULNESS IN STATEMENT TO OTHERS
In the course of representing a client a lawyer shall not knowingly:
(a) make a false statement of material fact or law to a third person; or
(b) fail to disclose a material fact to a third person when disclosure is necessary to avoid
assisting a criminal or fraudulent act by a client, unless disclosure is prohibited by Rule 1.6.

RULE 4.2: COMMUNICATION WITH PERSON REPRESENTED BY COUNSEL
In representing a client, a lawyer shall not communicate about the subject of the
representation with a person the lawyer knows to be represented by another lawyer in the
matter, unless the lawyer has the consent of the other lawyer or is authorized to do so by law
or a court order.

RULE 4.3: DEALING WITH UNREPRESENTED PERSON
In dealing on behalf of a client with a person who is not represented by counsel, a lawyer shall
not state or imply that the lawyer is disinterested. When the lawyer knows or reasonably
should know that the unrepresented person misunderstands the lawyer's role in the matter,
the lawyer shall make reasonable efforts to correct the misunderstanding. The lawyer shall
not give legal advice to an unrepresented person, other than the advice to secure counsel, if
the lawyer knows or reasonably should know that the interests of such a person are or have
a reasonable possibility of being in conflict with the interests of the client.



RULE 4.4: RESPECT FOR RIGHTS OF THIRD PERSONS
(a) In representing a client, a lawyer shall not use means that have no substantial purpose
other than to embarrass, delay or burden a third person, or use methods of obtaining evidence
that violate the legal rights of such a person.
(b) A lawyer who receives a writing and knows or reasonably should know that the writing
was inadvertently sent shall promptly notify the sender.


                          LAW FIRMS AND ASSOCIATIONS


RULE 5.1:   RESPONSIBILITIES                   OF     PARTNERS,         MANAGERS          AND
SUPERVISORY LAWYERS
(a) A partner in a law firm, and a lawyer who individually or together with other lawyers
possesses comparable managerial authority in a law firm, shall make reasonable efforts to
ensure that the firm has in effect measures giving reasonable assurance that all lawyers in the
firm conform to the Rules of Professional Conduct.
(b) A lawyer having direct supervisory authority over another lawyer shall make reasonable
efforts to ensure that the other lawyer conforms to the Rules of Professional Conduct.



                                              24
(c) A lawyer within a firm shall be responsible for another lawyer in the firm's violation of
the Rules of Professional Conduct if:
       (1) the lawyer orders or, with knowledge of the specific conduct, ratifies or ignores
       the conduct involved; or
       (2) the lawyer is a partner or has comparable managerial authority in the law firm in
       which the other lawyer practices, or has direct supervisory authority over the other
       lawyer, and knows of the conduct at a time when its consequences can be avoided or
       mitigated but fails to take reasonable remedial action.


RULE 5.2: RESPONSIBILITIES OF A SUBORDINATE LAWYER
(a) A lawyer is bound by the Rules of Professional Conduct notwithstanding that the lawyer
acted at the direction of another person.
(b) A subordinate lawyer does not violate the Rules of Professional Conduct if the lawyer
acts in accordance with the supervisory lawyer's reasonable resolution of an arguable
question of professional duty.


RULE 5.3: RESPONSIBILITIES REGARDING NONLAWYER ASSISTANTS
With respect to a nonlawyer employed or retained by or associated with a lawyer:
(a) a partner, and a lawyer who individually or together with other lawyers possesses
comparable managerial authority in a law firm, shall make reasonable efforts to ensure that
the firm has in effect measures giving reasonable assurance that the person's conduct is
compatible with the professional obligations of the lawyer;
(b) a lawyer having direct supervisory authority over the nonlawyer shall make reasonable
efforts to ensure that the person's conduct is compatible with the professional obligations of
the lawyer; and
(c) a lawyer shall be responsible for conduct of such a person that would be a violation of
the Rules of Professional Conduct if engaged in by a lawyer if:
    (1) the lawyer orders or, with the knowledge of the specific conduct, ratifies or ignores
    the conduct involved; or
    (2) the lawyer is a partner or has comparable managerial authority in the law firm in
    which the person is employed, or has direct supervisory authority over the person, and
    knows of the conduct at a time when its consequences can be avoided or mitigated but
    fails to take reasonable remedial action.


RULE 5.4: PROFESSIONAL INDEPENDENCE OF A LAWYER
(a) A lawyer or law firm shall not share legal fees with a nonlawyer, except that:
    (1) an agreement by a lawyer with the lawyer's firm, partner or associate may provide
    for the payment of money, over a reasonable period of time after the lawyer's death, to
    the lawyer's estate or to one or more specified persons;



                                             25
    (2) a lawyer who purchases the practice of a deceased, disabled or disappeared lawyer
    may, pursuant to the provisions of Rule 1.19, pay to the estate or other representative
    of that lawyer the agreed-upon purchase price;
    (3) a lawyer or law firm may include nonlawyer employees in a compensation or
    retirement plan, even though the plan is based in whole or in part on a profit-sharing
    arrangement; and
    (4) a lawyer may share court-awarded legal fees with a nonprofit organization that
    employed, retained or recommended employment of the lawyer in the matter.
(b) A lawyer shall not form a partnership with a nonlawyer if any of the activities of the
partnership consist of the practice of law.
(c) A lawyer shall not permit a person who recommends, employs or pays the lawyer to
render legal services for another to direct or regulate the lawyer's professional judgment in
rendering such legal services.
(d) A lawyer shall not practice with or in the form of a professional corporation or
association authorized to practice law for a profit, if:
    (1) a nonlawyer owns any interest therein, except that a fiduciary representative of the
    estate of a lawyer may hold the stock or interest of the lawyer for a reasonable time
    during administration;
    (2) a nonlawyer is a corporate director or officer thereof or occupies the position of
    similar responsibility in any form of association other than a corporation; or
    (3) a nonlawyer has the right to direct or control the professional judgment of a lawyer.


RULE 5.5: UNAUTHORIZED PRACTICE OF LAW
A lawyer shall not:
(a) practice law in a jurisdiction where doing so violates the regulation of the legal profession
in that jurisdiction; or
(b) assist a person who is not a member of the bar in the performance of activity that
constitutes the unauthorized practice of law.


RULE 5.6: RESTRICTIONS ON RIGHT TO PRACTICE
A lawyer shall not participate in offering or making:
(a) a partnership, shareholders, operating, employment, or other similar type of agreement
that restricts the right of a lawyer to practice after termination of the relationship, except an
agreement concerning benefits upon retirement; or
(b) an agreement in which a restriction on the lawyer's right to practice is part of the
settlement of a client controversy.


                                     PUBLIC SERVICE



                                               26
RULE 6.1: PRO BONO PUBLICO SERVICE
Every lawyer has a professional responsibility to provide legal services to those unable to
pay. A lawyer should render at least fifty (50) hours of pro bono publico legal services per
year. In fulfilling this responsibility, the lawyer should:
(a) provide a substantial majority of the fifty (50) hours of legal services without fee or
expectation of fee to:
       (1) persons of limited means; or
       (2) charitable, religious, civic, community, governmental and educational
       organizations in matters that are designed primarily to address the needs of persons
       of limited means; and
(b) provide additional services through:
       (1) delivery of legal services at no fee or substantially reduced fee to individuals,
       groups or organizations seeking to secure or protect civil rights, civil liberties or
       public rights, or charitable, religious, civic, community, governmental and educational
       organizations in matters in furtherance of their organizational purposes, where the
       payment of standard legal fees would significantly deplete the organization's
       economic resources or would be otherwise inappropriate;
       (2) delivery of legal services at a substantially reduced fee to persons of limited
       means; or
       (3) participation in activities for improving the law, the legal system or the legal
       profession.
In addition, a lawyer should voluntarily contribute financial support to organizations that
provide legal services to persons of limited means.


RULE 6.2: ACCEPTING APPOINTMENTS
A lawyer shall not seek to avoid appointment by a tribunal to represent a person except for
good cause, such as:
(a) representing the client is likely to result in violation of the Rules of Professional Conduct
or other law;
(b) representing the client is likely to result in an unreasonable financial burden on the
lawyer; or
(c) the client or the cause is so repugnant to the lawyer as to be likely to impair the client-
lawyer relationship or the lawyer's ability to represent the client.


RULE 6.3: MEMBERSHIP IN LEGAL SERVICES ORGANIZATION
A lawyer may serve as a director, officer or member of a legal services organization, apart
from the law firm in which the lawyer practices, notwithstanding that the organization serves
persons having interests adverse to a client of the lawyer. The lawyer shall not knowingly
participate in a decision or action of the organization:

                                               27
(a) if participating in the decision would be incompatible with the lawyer's obligations to a
client under Rule 1.7; or
(b) where the decision could have a material adverse effect on the representation of a client
of the organization whose interests are adverse to a client of the lawyer.


RULE 6.4: LAW REFORM ACTIVITIES AFFECTING CLIENT INTERESTS
A lawyer may serve as a director, officer or member of an organization involved in reform
of the law or its administration notwithstanding that the reform may affect the interests of
a client of the lawyer. When the lawyer knows that the interests of a client may be materially
benefitted by a decision in which the lawyer participates, the lawyer shall disclose that fact
but need not identify the client.

RULE 6.5: NONPROFIT AND COURT-ANNEXED LIMITED LEGAL SERVICES
PROGRAMS
(a) A lawyer who, under the auspices of a program sponsored by a nonprofit organization
or court, provides short-term limited legal services to a client without expectation by either
the lawyer or the client that the lawyer will provide continuing representation in the matter:
       (1) is subject to Rules 1.7 and 1.9(a) only if the lawyer knows that the representation
       of the client involves a conflict of interest; and
       (2) is subject to Rule 1.10 only if the lawyer knows that another lawyer associated
       with the lawyer in a law firm is disqualified by Rule 1.7 or 1.9(a) with respect to the
       matter.
(b) Except as provided in paragraph (a)(2), Rule 1.10 is inapplicable to a representation
governed by this Rule.

                    INFORMATION ABOUT LEGAL SERVICES

RULE 7.1: COMMUNICATIONS CONCERNING A LAWYER'S SERVICES
A lawyer shall not make a false or misleading communication about the lawyer or the
lawyer's services. A communication is false or misleading if it contains a material
misrepresentation of fact or law, or omits a fact necessary to make the statement considered
as a whole not materially misleading.

RULE 7.2: ADVERTISING
(a) Subject to the requirements of Rules 7.1 and 7.3, a lawyer may advertise services through
written, recorded or electronic communication, including public media.
(b) A lawyer shall not give anything of value to a person for recommending the lawyer's
services except that a lawyer may:


                                             28
       (1) pay the reasonable costs of advertisements or communications permitted by this
       Rule;
       (2) pay the usual charges of a legal service plan or a not-for-profit or qualified lawyer
       referral service. A qualified lawyer referral service is a lawyer referral service that
       has been approved by an appropriate regulatory authority; and
       (3) pay for a law practice in accordance with Rule 1.19.
(c) Any communication made pursuant to this rule shall include the name and office address
of at least one lawyer or law firm responsible for its content.

RULE 7.3: DIRECT CONTACT WITH PROSPECTIVE CLIENTS
(a) A lawyer shall not by in-person, live telephone or real-time electronic contact solicit
professional employment from a prospective client when a significant motive for the lawyer's
doing so is the lawyer's pecuniary gain, unless the person contacted:
       (1) is a lawyer; or
       (2) has a family, close personal, or prior professional relationship with the lawyer.
(b) A lawyer shall not solicit professional employment from a prospective client by written,
recorded or electronic communication or by in-person, telephone or real-time electronic
contact even when not otherwise prohibited by paragraph (a), if:
       (1) the prospective client has made known to the lawyer a desire not to be solicited
       by the lawyer;
       (2) the solicitation involves coercion, duress or harassment;
       (3) the lawyer knows or reasonably should know that the physical, emotional or
       mental state of the person is such that the person cannot exercise reasonable judgment
       in employing a lawyer; or
       (4) the lawyer reasonably should know that the person is already represented by
       another lawyer.
(c) Every written, recorded or electronic communication from a lawyer soliciting
professional employment from a prospective client known to be in need of legal services in
a particular matter shall include the words "Advertising Material" on the outside envelope,
if any, and at the beginning and ending of any recorded or electronic communication, unless
the recipient of the communication is a person specified in paragraphs (a)(1) or (a)(2).
(d) Notwithstanding the prohibitions in paragraph (a), a lawyer may participate with a
prepaid or group legal service plan operated by an organization not owned or directed by the
lawyer that uses in-person or telephone contact to solicit memberships or subscriptions for
the plan from persons who are not known to need legal services in a particular matter
covered by the plan. Lawyers who participate in a legal services plan must reasonably assure
that the plan sponsors are in compliance with Rules 7.1, 7.2 and 7.3(b). See Rule 8.4(a).



                                              29
RULE 7.4:   COMMUNICATION                      OF    FIELDS       OF     PRACTICE         AND
SPECIALIZATION
(a) A lawyer may communicate the fact that the lawyer does or does not practice in particular
fields of law. A lawyer may also communicate that his/her practice is limited to or
concentrated in a particular field of law, if such communication does not imply an
unwarranted expertise in the field so as to be false or misleading under Rule 7.1.
(b) A lawyer admitted to engage in patent practice before the United States Patent and
Trademark Office may use the designation "Patent Attorney" or a substantially similar
designation.
(c) A lawyer engaged in Admiralty practice may use the designation "Admiralty," "Proctor
in Admiralty" or a substantially similar designation.
(d) A lawyer shall not state or imply that a lawyer is certified as a specialist in a particular
field of law, unless:
       (1) the lawyer has been certified as a specialist by an organization that has been
       approved by an appropriate state authority or that has been accredited by the
       American Bar Association; and
       (2) the name of the certifying organization is clearly identified in the communication.


RULE 7.5: FIRM NAMES AND LETTERHEADS
(a) A lawyer shall not use a firm name, letterhead or other professional designation that
violates Rule 7.1. A trade name may be used by a lawyer in private practice if it does not
imply a connection with a government agency or with a public or charitable legal services
organization and is not otherwise in violation of Rule 7.1.
(b) A law firm with offices in more than one jurisdiction may use the same name or other
professional (e.g., website) designation in each jurisdiction, but identification of the lawyers
in an office of the firm shall indicate the jurisdictional limitations on those not licensed to
practice in the jurisdiction where the office is located.
(c) The name of a lawyer holding a public office shall not be used in the name of a law firm,
or in communications on its behalf, during any substantial period in which the lawyer is not
actively and regularly practicing with the firm.
(d) Lawyers may state or imply that they practice in a partnership or other organization only
when that is the fact.


             MAINTAINING THE INTEGRITY OF THE PROFESSION


RULE 8.1: BAR ADMISSION AND DISCIPLINARY MATTERS
An applicant for admission to the bar, or a lawyer in connection with a bar admission
application or in connection with a disciplinary matter, shall not:


                                              30
(a) knowingly make a false statement of material fact; or
(b) fail to disclose a fact necessary to correct a misapprehension known by the person to have
arisen in the matter, or knowingly fail to respond to a lawful demand for information from
an admissions or disciplinary authority, except that this Rule does not require disclosure of
information otherwise protected by Rule 1.6.


RULE 8.2: JUDICIAL AND LEGAL OFFICIALS
(a) A lawyer shall not make a statement that the lawyer knows to be false or with reckless
disregard as to its truth or falsity concerning the qualifications or integrity of a judge,
adjudicatory officer or public legal officer, or of a candidate for election or appointment to
judicial or legal office.
(b) A lawyer who is a candidate for judicial office shall comply with the applicable
provisions of the code of judicial conduct.

RULE 8.3: REPORTING PROFESSIONAL MISCONDUCT
(a) A lawyer who knows that another lawyer has committed a violation of the Rules of
Professional Conduct that raises a substantial question as to that lawyer's honesty,
trustworthiness or fitness as a lawyer in other respects, shall inform the appropriate
professional authority.
(b) A lawyer who knows that a judge has committed a violation of applicable code of judicial
conduct that raises a substantial question as to the judge's fitness for office shall inform the
appropriate authority.
(c)This Rule does not require disclosure of information otherwise protected by Rule 1.6 or
information gained by a lawyer or judge while participating in an approved lawyers
assistance program.


RULE 8.4: MISCONDUCT
It is professional misconduct for a lawyer to:
(a) violate or attempt to violate the Rules of Professional Conduct, knowingly assist or
induce another to do so, or do so through the acts of another;
(b) commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or
fitness as a lawyer in other respects;
(c) engage in conduct involving dishonesty, fraud, deceit or misrepresentation;
(d) engage in conduct that is prejudicial to the administration of justice;
(e) state or imply an ability to influence improperly a government agency or official or to
achieve results by means that violate the Rules of Professional Conduct or other law; or
(f) knowingly assist a judge or judicial officer in conduct that is a violation of applicable
code of judicial conduct or other law.

                                              31
RULE 8.5: JURISDICTION AND CERTIFICATION
A lawyer who is not an active member in good standing of the State Bar of Montana and who
seeks to practice in any court of this State pro hac vice, by motion, or before being otherwise
admitted to the practice of law in this State, shall, prior to engaging in the practice of law in
this State, certify in writing and under oath to this Court that, except as to Rules 6.1 through
6.4, he or she will be bound by these Rules of Professional Conduct in his or her practice of
law in this State and will be subject to the disciplinary authority of this State. A copy of said
certification shall be mailed, contemporaneously, to the business offices of the State Bar of
Montana in Helena, Montana.




                                               32